                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


 IN RE SYNGENTA AG MIR162
 CORN LITIGATION                               Master File No. 2:14-MD-02591-JWL-
                                               JPO
 THIS DOCUMENT RELATES TO:
                                               MDL No. 2591
    The Delong Co., Inc. v. Syngenta
    AG, et al., No. 2:17-cv-02614-JWL-
    JPO


                            AMENDED SCHEDULING ORDER

       Pending before the court is the parties’ consent motion to extend certain pre-trial

scheduling deadlines, in which plaintiff The DeLong Co., Inc. (“DeLong”), with consent

of defendants Syngenta AG, Syngenta Crop Protection AG, Syngenta Corporation,

Syngenta Crop Protection, LLC, and Syngenta Seeds, LLC (together, “Syngenta”), request

a two-week extension to the pre-trial scheduling deadlines for fact discovery, all deadlines

related to experts and Daubert motions, and dispositive motion briefing.

       The undersigned U.S. Magistrate Judge, James P. O’Hara, finds good cause to enter

the amended schedule proposed by the parties. It is therefore ordered that the motion is

GRANTED.          The court therefore enters the following amended scheduling order,

amending certain dates set forth in the parties’ original scheduling order (ECF No. 11).

Amendments are noted in bold, all other deadlines remain unchanged:




                                            -1-
O:\SCHEDULINGORDERS\17-2614-JWL-ASO.DOCX
                        SUMMARY OF DEADLINES AND SETTINGS

                                                               DEADLINE/SETTING

                 Initial Disclosures By Plaintiff and         21 Days after entry of
               Supplemental Disclosures by Defendants         this Scheduling Order

                                                              21 Days after entry of
                  Deadline to Respond to Complaint
                                                              this Scheduling Order

                                                                28 Days after the
             If a motion to dismiss is filed, Deadline for
                                                              filing of any Motion
                     Plaintiff to File Opposition
                                                                    to Dismiss

                                                               14 Days after the
             If a motion to dismiss is filed, Deadline for       filing of any
                      Defendants to File Reply                Opposition to Motion
                                                                  to Dismiss

                                                               14 Days after Court
                                                               rules on Syngenta’s
                         Start of Fact Discovery              Motion to Dismiss, or
                                                               September 13, 2019
                                                              (whichever is earlier)

                            Motions to amend                   November 1, 2019

                    Comparative fault identification            October 11, 2019

                      Deadline for Fact Discovery               March 27, 2020

           Joint Waiver of Right to Transfer to the Western
            District of Wisconsin as permitted by Lexecon
                                                                March 20, 20201
           Inc. v. Milberg Weiss Bershad Hynes & Lerach,
                          523 U.S. 26 (1998)

                      Experts disclosed by plaintiff            March 27, 2020

                   Discovery from plaintiff’s experts             May 1, 2020



1
    See ECF No. 45.


                                               -2-
O:\SCHEDULINGORDERS\17-2614-JWL-ASO.DOCX
                        SUMMARY OF DEADLINES AND SETTINGS

                                                               DEADLINE/SETTING

                    Experts disclosed by defendants                 May 29, 2020

                  Discovery from defendants’ experts                 July 3, 2020

                                                                July 10, 2020, at 9
                           Pretrial conference
                                                                       a.m.

                      Proposed pretrial order due                   June 26, 2020

                            Daubert motions                         August 7, 2020

                           Dispositive motions                  August 14, 2020

                          Daubert oppositions                  September 4, 2020

                    Dispositive motion oppositions            September 11, 2020

                             Daubert replies                  September 25, 2020

                       Dispositive motion replies               October 2, 2020

              Trial in the District of Kansas (if Lexecon
                                                                February 16, 2021
                             waiver filed)

                                                                10 days after last
           Motion to Transfer for Trial to Western District     order disposing of
             of Wisconsin (if no Lexecon waiver filed)             Daubert and
                                                               Dispositive Motions

       IT IS SO ORDERED.

       Dated February 24, 2020, at Kansas City, Kansas.

                                            s/ James P. O’Hara
                                            James P. O’Hara
                                            U.S. Magistrate Judge




                                                 -3-
O:\SCHEDULINGORDERS\17-2614-JWL-ASO.DOCX
